Title: From Thomas Jefferson to James Oldham, 10 July 1805
From: Jefferson, Thomas
To: Oldham, James


                  
                     Sir 
                     
                     Washington July 10. 05.
                  
                  On enquiry I found that the small balluster for your Corinthian madillion, if made in composition, must be in 2. halves to be glued together, which as they warp a little in drying would make a bad job.
                  Mr. Lenox being at work in the house, undertook to enquire what they would cost turned. the best turner in the place said he ought to have 6. cents a piece, but would do them for 5. I therefore paid mr Lenox 5 D .75 c for the 115. he will have them turned, and as I shall leave this on Monday, he will deliver them to a servant of mine whom I always employ to find conveyances to Richmond by water or by the stage, & will have them sent to you in the present case. they will go into a box 8 I. square & 2 ½ I. deep. Accept my best wishes
                  
                     Th: Jefferson 
                     
                  
               